Citation Nr: 0831033	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
March 1972.  He also had periods of service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and August 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In the July 2005 decision, the RO 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  In the August 2006 
decision, the RO denied the veteran's claims for service 
connection for a heart disability and hypertension on a 
direct basis.  The RO also adjudicated the latter two claims 
on a secondary basis in a February 2007 statement of the 
case, finding in part that because the veteran was not 
service-connected for post-traumatic stress disorder, he 
could not receive service connection for a heart disability 
or hypertension on a secondary basis to PTSD.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in April 
2008.  A transcript of the hearing has been associated with 
the veteran's claims file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for PTSD, a heart 
disability, and hypertension.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The veteran is seeking service connection for PTSD and 
service connection for a heart disability and hypertension as 
secondary to the claimed PTSD.  The veteran has argued in his 
September 2006 notice of disagreement, in his April 2007 VA 
Form 9 (Appeal to Board of Veterans' Appeals), and at his 
April 2008 hearing testimony that a heart disability and 
hypertension are due to the claimed PTSD.

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  Secondary service 
connection may be granted for disability that is proximately 
due to or the result of service-connected disability.  See 38 
C.F.R. § 3.310(a).  

The veteran has contended that he has PTSD as a result of 
multiple stressors, including a firefight during an enemy 
attack on his base in which a friend of the veteran "got his 
leg shot off" within hearing of the veteran.  The RO 
previously denied the veteran's claim on the basis that it 
was unable to verify his claimed in-service stressors.  The 
RO also denied the veteran's claims for service connection 
for a heart disability and hypertension on a direct basis, 
finding that no such disability was manifested in service, 
and on a secondary basis, finding that because the veteran 
was not service connected for PTSD, the veteran was not 
entitled to service connection for a heart disability or 
hypertension secondary to PTSD. 

A review of the veteran's personnel records (DA Form 20) 
confirms that he was deployed to "USARPAC-Vietnam" from 
June 1971 through March 1972, and his unit is identified as 
the Command Air Company.  The veteran has further stated that 
he was assigned to the 165th Aviation Group, part of the 
First Aviation Brigade, which was stationed at Long Binh, 
Vietnam.  A review of the veteran's DD-Form 214 (Armed Forces 
of the United States Report of Transfer or Discharge) 
reflects that his Military Occupational Specialty (MOS) was 
"Track Vehicle Mechanic" and shows that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal with 60 
Device for his service in Vietnam.  

With regard to his claimed in-service stressors, the veteran 
reported at his April 2008 hearing that while he was 
stationed at Long Binh, the camp was attacked by enemy 
soldiers.  During the resulting firefight, the veteran 
stated, a friend of his who was two bunkers away "got his 
leg shot off."  The veteran reported that he could hear his 
friend screaming.  The veteran also reported returning fire 
during the firefight, which he estimates occurred in October 
or November 1971.  The veteran stated that he was unable to 
recall the name of the wounded soldier.  Regardless, however, 
it appears to the Board that this information is sufficiently 
specific to allow further inquiry into whether military 
records are available documenting the event.  

Thus, on remand the agency of original jurisdiction (AOJ) 
should prepare a report detailing the stressor identified in 
the veteran's claims file and contact the United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the United States Armed Services Center for Unit Records 
Research (CURR)), and any other appropriate source(s), for 
verification of the claimed stressor.  The Board notes in 
particular that the veteran has already provided sufficient 
information for the RO to request that JSRRC undertake 
research to verify the occurrence of the firefight at Long 
Binh that occurred in October or November 1971, while the 
veteran was assigned to the Command Air Company with the 
165th Aviation Group stationed at Long Binh.  

The Board notes that the RO appears to have attempted in 
September 2007 to seek morning reports to verify the 
veteran's service in the Command Aircraft Company, 165th 
Aviation Group, with JSRRC, but failed to specify that the 
165th Aviation Group was part of the First Aviation Brigade 
stationed at Long Binh.  JSRRC returned a negative response 
to the RO's request in November 2007, indicating that it 
needed a more complete organizational reference for the 
veteran's identified service.  On remand, the AOJ should 
specify that during the period in question from October 1, 
1971, to November 30, 1971, the veteran was stationed at Long 
Binh with the Command Aircraft Company, 165th Aviation Group, 
First Aviation Brigade.

The AOJ is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  

Regarding diagnosis of the veteran's mental disabilities, the 
Board first acknowledges that the veteran's service treatment 
records reflect that at the veteran's August 1969 entrance 
report of medical history, he replied "no" when asked if he 
suffered from nightmares, depression or excessive worry, or 
"nervous trouble of any sort."  He was noted to be 
"normal" psychiatrically on examination.  On his separation 
report of medical examination in March 1972, the veteran was 
found to be "normal" psychiatrically.  Post-service medical 
records, however, reflect that VA medical professionals have 
identified the veteran as suffering from PTSD.  In that 
connection, the veteran's claims file contains report of a 
November 2004 VA psychological examination in which the 
veteran was diagnosed with PTSD.  Records further reflect 
that the veteran has sought ongoing treatment at the Jack C. 
Montgomery VA Medical Center (VAMC) in Muskogee, Oklahoma, 
for his PTSD symptoms.  

In light of the veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the veteran in fact 
has PTSD that is a result of any confirmed in-service 
stressor.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  Thus, on remand, the veteran should be afforded 
a new VA examination in order to obtain a current diagnosis 
based on both examination and a thorough review of his claims 
file.  Specifically, the veteran should be afforded a 
psychiatric evaluation to include particular attention to the 
PTSD diagnoses made as a result of VAMC treatment.  In the 
report, the examiner should address the relationship between 
any diagnosed PTSD and the veteran's claimed in-service 
stressor.

As noted above, the veteran has claimed service connection 
for a heart disability and for hypertension as secondary to 
his claimed PTSD.  As resolution of the claim for service 
connection for PTSD could well impact the claims on appeal 
for secondary service connection, the issues should be 
considered together.

Review of the relevant medical evidence is silent for 
complaints of or treatment for a heart disability or 
hypertension during service.  Records from the veteran's 
post-service treatment at the Muskogee VAMC reflect that he 
was seen in November 2002 with complaints of chest pain and a 
"racing" heartbeat, especially on waking.  He was again 
seen in June 2004 for evaluation, at which time his treating 
physician noted his recurrent palpitations in early morning 
hours that were being treated with medication.  Records from 
the Muskogee VAMC also reflect that the veteran was diagnosed 
with hypertension and prescribed medication in October 2005.  
At that visit, the treating physician noted that the veteran 
had a history of "palpitations."  The veteran has 
repeatedly stated that the heart palpitations and 
hypertension are related to the stress he feels as a result 
of his PTSD.

Thus, the veteran should be scheduled for VA examination by a 
physician with appropriate expertise to determine the current 
diagnosis of any cardiovascular disease or hypertension.  The 
examiner should include a well-reasoned medical opinion 
addressing the etiology of any diagnosed heart disability or 
hypertension and should address specifically whether any such 
disability or disabilities were caused or made worse by the 
veteran's PTSD.  The examiner's opinion should be based upon 
both physical examination and consideration of the veteran's 
documented history and assertions through review of the 
claims file.  38 U.S.C.A. § 5103A.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
PTSD, heart disability, or hypertension 
to be obtained.  The veteran should also 
be invited to submit any pertinent 
evidence in his possession.  The AOJ 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.

2.  A letter should be prepared asking 
JSRRC to provide any available 
information that might corroborate the 
veteran's alleged in-service stressor.  
JSRRC should be provided with a 
description of the alleged stressor 
identified by the veteran (as noted in 
the veteran's April 2008 testimony before 
the undersigned Veterans Law Judge), as 
well as copies of any relevant documents 
(e.g., the veteran's DA Form 20, DD Form 
214, and/or any statements made by the 
veteran), or information contained 
therein.  The veteran's complete unit 
designation should be used when searching 
for corroborating information.  Any 
additional action suggested by JSRRC 
should be accomplished.  

3.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA examination.  All 
examiner(s) should thoroughly review the 
veteran's claims file, to include a copy 
of this remand.  

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  A VA examiner 
should thereafter review the veteran's 
claims file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying any PTSD 
diagnosis and should comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  A 
complete rationale should be provided for 
all opinions expressed.

4.  The veteran should be scheduled for 
heart and hypertension evaluations.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the examiner(s) 
designated to examine the veteran.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner(s) should particularly address 
the veteran's complaints and diagnoses of 
heart palpitations and hypertension and 
should render an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent probability) that any diagnosed 
heart disability or hypertension has been 
caused or made chronically worse by the 
veteran's PTSD.

5.  The adjudicator should ensure that 
all examination reports comply with this 
remand and the questions presented in the 
examination requests. If any report is 
insufficient, it should be returned to 
the examiner(s) for necessary corrective 
action, as appropriate. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

